EXHIBIT NO. 10.33 – FIDELITY FEDERAL SAVINGS BANK

SUPPLEMENTAL RETIREMENT PLAN, AS AMENDED

 



--------------------------------------------------------------------------------

FIDELITY FEDERAL SAVINGS BANK

SUPPLEMENTAL RETIREMENT PLAN

 

PROPOSED AMENDMENT NO. 4

 

Pursuant to resolutions of the Board of Directors of Fidelity Federal Savings
Bank, dated January 22, 2003, and pursuant to the authority of Section 5.1 of
the Fidelity Federal Savings Bank Supplemental Retirement Plan (the ‘Plan”), the
Plan is hereby amended, effective as of the Effective Time, as defined in the
Agreement and Plan of Reorganization By and Among MAF Bancorp, Inc. and Fidelity
Bancorp, Inc. dated December 16, 2002 (the “Merger Agreement”), as follows:

 

  1. A new Section 2.2(e) shall be added to the Plan to read as follows:

 

“(e) Special Distribution Provision for Raymond S. Stolarczyk. Notwithstanding
any provision herein to the contrary, the amount of the lump sum Supplemental
Benefit payable to Raymond S. Stolarczyk shall not exceed $1,471,345. This
amount shall be paid or caused to be paid by the Bank in five (5) equal annual
installments commencing within five (5) business days following the Effective
Time, as defined in the Agreement and Plan of Reorganization By and Among MAF
Bancorp, Inc. and Fidelity Bancorp, Inc. dated December 16, 2002, together with
an earnings credit on any unpaid amounts at the rate of MidAmerica Bank, fsb’s
cost of funds (adjusted quarterly and compounded annually until paid) provided
that upon a change in control of MAF Bancorp, Inc. (“MAF”), as defined in MAF’s
2000 Stock Option Plan any unpaid amounts shall be paid in one lump sum at the
time of such change in control.”

 

  2. A new Section 2.2(f) shall be added to the Plan to read as follows:

 

“(f) Special Distribution Provision for Thomas E. Bentel. Notwithstanding any
provision herein to the contrary, the amount of the lump sum Supplemental
Benefit payable to Thomas E. Bentel shall not exceed $531,228. This amount shall
be paid or caused to be paid by the Bank immediately prior to the Effective
Time, as defined in the Agreement and Plan of Reorganization By and Among MAF
Bancorp, Inc. and Fidelity Bancorp, Inc. dated December 16, 2002, unless, prior
thereto, Mr. Bentel elected to defer payment, in which case the applicable
amount, together with an earnings credit at the rate of MidAmerica Bank, fsb’s
cost of funds (adjusted quarterly and compounded annually until paid) shall be
paid within 30 days after the first to occur of his termination of employment or
a change in control of MAF Bancorp, Inc. (“MAF’), as defined in MAF’s 2000 Stock
Option Plan.”

 



--------------------------------------------------------------------------------

This Fourth Amendment, along with the First, Second and Third Amendments to the
Plan, contain all the amendments that have been made to the Plan through January
22, 2003, and no other changes to the Plan, including past administrative
practices that might conflict with the written provisions of this Plan or the
Plan amendments, will have any effect on the benefits, options, rights or
features of this Plan.

 

The undersigned hereby certifies that the above amendment has been duly
authorized and remains in full force and effect

 

FIDELITY FEDERAL SAVINGS BANK

/s/ Judith K. Leaf, Corp. Secty

--------------------------------------------------------------------------------

 

Date: 1-23-03

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FIDELITY FEDERAL SAVINGS BANK

SUPPLEMENTAL RETIREMENT PLAN

 

AMENDMENT NO. 3

 

Pursuant to resolutions of the Board of Directors of Fidelity Federal Sayings
Bank, dated December 16, 2002, and pursuant to the authority of Section 5.1 of
the Fidelity Federal Savings Bank Supplemental Retirement Plan (the “Plan”), the
Plan is hereby amended, effective December 16, 2002, as follows:

 

1. Section 1.2 of the Plan is amended by replacing the definitions of the terms
“Accrued Benefit,” “Compensation,” “Qualified Plan,” “Retirement Date,” and
“Supplemental Benefit,” with the following definitions:

 

“Accrued Benefit” shall mean the Supplemental Benefit of a Participant.

 

“Compensation” shall have the same meaning as the term “Earnings” in the
Qualified Plan, provided that (a) the limits of Code Section 401(a)(17) will not
apply to the definition of Compensation for this Plan, and (b) Compensation for
the purposes of this Plan will include bonuses paid to Participants in this Plan
up to a maximum of twenty percent (20%) of the Participant’s base salary for the
applicable year.

 

“Qualified Plan” shall mean the Fidelity Federal Savings Bank Retirement Plan
(As Amended and Restated as of September 1, 1997), as amended from time to time.

 

“Retirement Date” shall mean the date a Participant terminates employment after
his early, normal or late retirement date as defined in the Qualified Plan.

 

“Supplemental Benefit” on any date for a Participant who is actively employed
shall be the amount that would be calculated for the Participant under Section
2.2(a) or 2.2(b), whichever is applicable, if the Participant was to cease his
employment on that date. For a Participant who is not actively employed, the
Supplemental Benefit is the amount of benefit calculated when that Participant
ceased active employment.

 

2. Section 2.2 of the Plan is amended to read as follows:

 

2.2 Retirement Benefit. Each Participant shall be eligible to receive a
retirement benefit under this Plan according to the following terms and
conditions:

 

(a) Benefit at or After Normal Retirement Date. For a Participant who terminates
employment at or after his Normal Retirement Date, the annual Supplemental
Benefit payable under this Plan in the Normal Form

 



--------------------------------------------------------------------------------

shall be the amount in subsection (a)(1) below, reduced by the amount of
subsection (a)(2) below, where subsections (a)(1) and (2) are:

 

  (1) The Participant’s Average Compensation multiplied by 55%.

 

  (2) The benefit actually payable to the Participant from the Qualified Plan,
converted to an Actuarial Equivalent benefit payable in the Normal Form starting
on his Normal Retirement Date.

 

(b) Benefit Before Normal Retirement Date. For a Participant who terminates
employment before his Normal Retirement Date, the annual Supplemental Benefit
payable under this Plan in the Normal Form and commencing on his Normal
Retirement Date shall be the amount in subsection (b)(1) below, reduced by the
amount of subsection (b)(2) below, where subsections (b)(1) and (2) are:

 

  (1) The Participant’s Average Compensation multiplied by 55%, further
multiplied by a fraction (which will never be greater than 1), the numerator of
which is the number of his completed Years of Participation at his date of
termination and the denominator of which is the number of his expected completed
Years of Participation projected to his Normal Retirement Date.

 

  (2) The benefit actually payable to the Participant from the Qualified Plan,
converted to an Actuarial Equivalent benefit payable in the Normal Form starting
on his Normal Retirement Date.

 

(c) Commencement of Payments. A Participant who terminates employment can elect
to begin receiving payments from this Plan any time after his benefit from this
Plan can be calculated (i.e. after he has made a final election as to the amount
and timing of any benefits actually payable from the Qualified Plan). If
payments from this Plan begin before his Normal Retirement Date then they will
be reduced so they are the Actuarial Equivalent of the Supplemental Benefit that
would be payable to him at his Normal Retirement Date.

 

(d) Form of Payment. Benefits from this Plan shall be paid in the Normal Form
unless the Participant, with the consent of the Administrator, elects an
alternative form of payment. Such alternative form of payment may include a
joint and survivor annuity, a single life annuity, an annuity for a term
certain, or installments for a period of no less than five years, but shall not
include a lump sum payment. Any alternative form of payment shall be the
Actuarial

 



--------------------------------------------------------------------------------

Equivalent of the Normal Form of benefit. The Administrator shall have complete
discretion whether or not to pay the Supplemental Benefit in the form requested
by the Participant

 

3. Section 5.1 of the Plan is amended by adding the following sentence to the
end of Section 5.1:

 

Notwithstanding anything in this Plan to the contrary, the Board may amend the
Plan to change, clarify or reduce any Accrued Benefit or any other option, right
or feature of this Plan for any Participant if the amendment has the written
consent of the Participant.

 

This Third Amendment, along with the First and Second Amendment to the Plan,
contain all the amendments that have been made to the Plan through September 27,
2002, and no other changes to the Plan, including any past administrative
practices that might conflict with the written provisions of this Plan or the
Plan amendments, will have any effect on the benefits, options, rights or
features of this Plan.

 

The undersigned hereby certifies that the above amendment has been duly
authorized and remains in full force and effect.

 

FIDELITY FEDERAL SAVINGS BANK

/s/ Judith K. Leaf

--------------------------------------------------------------------------------

Secretary

Date:  

December 16, 2002

 

3



--------------------------------------------------------------------------------

FIDELITY FEDERAL SAVINGS BANK

SUPPLEMENTAL RETIREMENT PLAN

 

Amendment No. 2

 

Pursuant to resolutions of the Board of Directors of Fidelity Federal Savings
Bank, dated March 18, 2002, and pursuant to the authority of Section 5.1 of the
Supplemental Retirement Plan (the “Plan”), the Plan is hereby amended, effective
April 1, 2002, as follows:

 

1. The name of the Plan is revised to read “Fidelity Federal Savings Bank
Supplemental Retirement Plan.”

 

2. A new Section 6.8 is added to the Plan to read as follows:

 

“6.8 Merger or Consolidation. Notwithstanding any provisions of the Plan to me
contrary, upon a Change in Control, as defined herein, each Participant’s
Accrued Benefit, as of the effective date of the Change in Control, will be paid
in a lump sum to the Participant. For purposes of the Plan, a “Change in
Control” shall mean an event of a nature that: (i) would be required to be
reported in response to Item 1(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Employer or Fidelity Bancorp, Inc. (the “Holding Company”) within
the meaning of the Home Owners’ Loan Act of 1933 as amended and the Rules and
Regulations promulgated by the Office of Thrift Supervision (or its predecessor
agency), as in effect on the date hereof (provided, that in applying the
definition of change in control or presumptive change in control or acting in
concert or presumptive acting in concert as set forth under the Rules and
Regulations of the OTS, ownership by a person or group, including a presumptive
group, of at least 15% of the voting stock of the Employer or the Holding
Company shall be required, and provided further that ownership of stock by a tax
qualified employee benefit plan of the Employer or the Holding Company shall not
be subject to presumptions of control or acting in concert); or (iii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (A) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Employer
or the Holding Company representing 20% or more of the Employer’s or the Holding
Company’s outstanding securities except for any securities of the Employer
purchased by the Holding Company in connection with the conversion of the
Employer to the stock form and any securities purchased by any tax qualified
employee benefit plan of the Employer; or (B) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Holding Company’s

 



--------------------------------------------------------------------------------

stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (B), considered as though
he were a member of the Incumbent Board; or (C) a plan of reorganization,
merger, consolidation, sale of all or substantially all of the assets of the
Employer or Holding Company or similar transaction occurs in which the Employer
or Holding Company is not the resulting entity; or (D) a proxy statement
soliciting proxies from shareholders of the Holding Company, by someone other
than the current management of the Holding Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Holding Company or
Employer or similar transaction with one or more corporations as a result of
which the outstanding shares of the class of securities then subject to the plan
or transaction are exchanged for or converted into cash or property or
securities not issued by the Employer or the Holding Company shall be
distributed; or (E) a tender offer is made for 20% or more of the voting
securities of the employer or the Holding Company.”

 

The undersigned hereby certifies the above amendment has been duly authorized,
and remains in full force and effect.

 

/s/ Judith K. Leaf

--------------------------------------------------------------------------------

Secretary

Date:

 

4-01-02

 

2



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

FIDELITY FEDERAL SAVINGS

BANK OF CHICAGO

SUPPLEMENTAL RETIREMENT PLAN

 

WHEREAS, Fidelity Federal Savings Bank of Chicago (the “Employer”) adopted the
Fidelity Federal Savings Bank of Chicago Supplemental Retirement Plan (the
“Plan”) effective as of January 1, 1989;

 

WHEREAS, pursuant to Section 5.1 of the Plan, the Board of Directors of Fidelity
Federal Bank of Chicago reserved the right to amend the Plan at any time; and

 

WHEREAS, the Employer desires to modify the preretirement death benefit provided
under the Plan for participants who are uninsurable or fail to follow the
application procedures established by the insurance company selected by the
Employer;

 

NOW, THEREFORE, BE IT RESOLVED:

 

That Section 2.3(a) of the Plan shall be amended, effective January 1, 1990, by
adding the following paragraph at the end thereof:

 

Notwithstanding any other provisions of this Section 2.3, if a Participant dies
prior to the time his benefits under this Plan have commenced and, at the time
of his death, insurance is being used as a reserve to provide Preretirement
Death Benefits under this Section and such insurance does not cover that
Participant (because he is uninsurable, he declined to follow the procedures for
obtaining coverage under such insurance, or for any other reason), then:

 

(1) the Preretirement Death Benefit calculated as provided above in this Section
2.3(8) shall not be provided on behalf of such Participant; and

 

(2) the Preretirement Death Benefit payable on behalf of such Participant
instead shall equal his Accrued Benefit calculated in accordance with the
formula in Section 2.2, using the earlier of his date of death or his actual
separation from service date as the date as of which his benefit shall be
determined.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment, having been duly adopted, is hereby
executed by a duly authorized officer of the Employer on this 16th day of
January, 1990.

 

  By:  

/s/ Raymond S. Stolarczyk Pres. & CEO

   

--------------------------------------------------------------------------------

    Name and Title

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

INTRODUCTION

   3

ARTICLE I – GENERAL

   3

1.1

   Effective Date    3

1.2

   Definitions    3

ARTICLE II – BENEFITS

   6

2.1

   Eligibility for Benefits    6

2.2

   Retirement Benefit    7

2.3

   Preretirement Death Benefit    9

2.4

   Disability    10

2.5

   Benefit Accrual and Vesting    11

2.6

   Claim Procedure    11

2.7

   Arbitration    13

ARTICLE III – CONTRIBUTIONS

   14

3.1

   Contribution Formula    14

ARTICLE IV – ADMINISTRATION

   14

4.1

   Administrator    14

4.2

   Duties of the Administrator    15

ARTICLE V – AMENDMENT AND TERMINATION

   15

5.1

   Amendment and Termination of the Plan    15

ARTICLE VI – MISCELLANEOUS PROVISIONS

   16

6.1

   No Creation of Other Rights or Guarantee of Employment    16

6.2

   Benefits    16

6.3

   Governing Law    17

6.4

   Severability    17

6.5

   Notification of Addresses    17

6.6

   Incapacity    18

6.7

   Participant Contributions    19

 



--------------------------------------------------------------------------------

FIDELITY FEDERAL SAVINGS BANK OF CHICAGO

 

SUPPLEMENTAL RETIREMENT PLAN

 

INTRODUCTION

 

Fidelity Federal Savings Bank of Chicago (the “Employer”) has established the
Fidelity Federal Savings Bank of Chicago Supplemental Retirement Plan (the
“Plan”) for the benefit of selected employees and consultants. It is intended
that at all times this Plan constitute an unfunded employee pension plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
from time to time (“ERISA”), and that each Participant enjoying rights under
this Plan shall remain an unsecured creditor of the Employer.

 

ARTICLE I

 

GENERAL

 

1.1 Effective Date. The provisions of this Plan shall be effective as of January
1, 1989. The rights of any person whose status as an employee of or consultant
to the Employer has terminated shall be determined pursuant to the Plan, if any,
as in effect on the date such individual terminated employment with the
Employer.

 

1.2 Definitions. Except as may be clearly required otherwise by the context,
capitalized terms that are used in this Plan shall have the meaning assigned to
them in this Section 1.2. Feminine or neuter pronouns shall be substituted

 

- 3 -



--------------------------------------------------------------------------------

for those of the masculine form, and the plural shall be substituted for the
singular, in any place or places herein where the context may require such
substitution or substitutions.

 

“Accrued Benefit” shall mean the Supplemental Benefit of a Participant payable
in the Normal Form which is multiplied by a fraction (not greater than one), the
numerator of which is the number of his completed Years of Participation on the
date of determination and the denominator of which is the number of his expected
completed Years of Participation projected to his Normal Retirement Date.

 

“Actuarial Equivalent” shall mean a benefit of equal value, based on the UP-84
Mortality Table and an interest rate equal to the PBGC interest rate applicable
to immediate annuities in effect on the first day of such Plan Year.

 

“Administrator” shall mean the person or entity designated as the administrator
of this Plan in Section 4.1.

 

“Average Compensation” shall mean a Participant’s average Compensation earned
during the three consecutive Years of Participation in which the Participant
received the highest aggregate Compensation or the average Compensation during
the total Years of Participation if the Participant has completed less than
three Years of Participation.

 

- 4 -



--------------------------------------------------------------------------------

“Beneficiary” shall mean the person or entity designated by the Participant in
accordance with the rules and regulations adopted by the Administrator.

 

“Board” shall mean the board of directors of Fidelity Federal Savings Bank of
Chicago.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Compensation” shall mean the total compensation earned while the Participant is
participating in the Plan during a Plan Year for services rendered for the
Employer, including deferred compensation, but not including amounts contributed
to a tax qualified retirement plan, a nonqualified retirement plan or a
statutory welfare benefit plan on behalf of any Participant.

 

“Employer” shall mean Fidelity Federal Savings Bank of Chicago.

 

“Normal Retirement Date” shall mean the date on which the Participant attains
age 65.

 

“Normal Form” shall mean a 20 year term certain annuity payable monthly.

 

“Participant” shall mean a Participant in this Plan who is eligible to
participate in accordance with the terms of Section 2.1.

 

- 5 -



--------------------------------------------------------------------------------

“Plan” shall mean Fidelity Federal Savings Bank of Chicago Supplemental
Retirement Plan as embodied in this instrument and amended from time to time.

 

“Plan Year” shall mean the 12-month period beginning on January 1 and ending
December 31.

 

“Preretirement Death Benefit” shall mean the benefit payable under Section 2.3.

 

“Qualified Plan” shall mean the Fidelity Federal Savings Bank Retirement Trust.

 

“Retirement Date” shall mean the date a Participant terminates employment after
his early, normal or late retirement date as defined in the Fidelity Savings
Bank Retirement Trust.

 

“Supplemental Benefit” shall mean the benefit payable under Section 2.2(a).

 

“Year of Participation” shall mean the number of calendar years completed by an
employee of the Employer, while he is a Participant in the Plan.

 

ARTICLE II

 

BENEFITS

 

2.1 Eligibility for Benefits. A highly compensated management employee of the
Employer who performs services for the Employer may become a Participant in this
Plan at such time as such individual is designated by the Board. The Board shall

 

- 6 -



--------------------------------------------------------------------------------

have sole discretion in selecting individuals who may participate in the Plan,
and the length of time during which an individual may continue as a Participant
under the Plan.

 

2.2 Retirement Benefit. Each Participant shall be eligible to receive a
retirement benefit under this Plan according to the following terms and
conditions:

 

(a) The annual Supplemental Benefit payable under this Plan commencing at the
Normal Retirement Date shall be 55% of the Average Compensation of the
Participant as of his Retirement Date, reduced by the Actuarial Equivalent of
the benefit actually payable to the Participant under the Qualified Plan.

 

(b) For purposes of calculating the Supplemental Benefit, the Participant’s
benefit under the Qualified Plan shall be determined at the time the Participant
separates from service taking into account the Participant’s actual retirement
date, the date such Participant elects to commence benefit payments under the
Qualified Plan, and the form of benefit elected under the Qualified Plan. In
addition, the terms of the Qualified Plan as in effect at the time of the
Participant’s actual retirement shall govern the calculation of the benefit
offset hereunder.

 

(c) A Participant who separates from service prior to his Normal Retirement Date
shall be entitled to a benefit equal to the Actuarial Equivalent of the
Participant’s Accrued Benefit determined at the time of separation from service.

 

- 7 -



--------------------------------------------------------------------------------

(d) A Participant’s Supplemental Benefit under paragraph (b) or Accrued Benefit
under paragraph (c) shall be paid in the form of a 20 year term certain monthly
annuity unless the Participant, with the consent of the Administrator, elects an
alternative form of payment. Such alternative form of payment may include a
joint and survivor annuity, a single life annuity, an annuity for a term certain
(other than a 20 year term certain) or installments for a period of no less than
five years, but shall not include a lump sum payment. Any alternative form of
payment shall be the Actuarial Equivalent of the Normal Form of benefit. The
Administrator shall have complete discretion whether or not to pay the
Supplemental Benefit in the form requested by the Participant.

 

(e) Time of Payment. The payment of a Participant’s Supplemental Benefit or
Accrued Benefit shall commence as of the later of (i) the first day of the first
month coincident with or next following the Participant’s Retirement Date or
(ii) the first day of the first month coincident with or next following the
Participant’s termination of employment with the Employer. Payment of a
Supplemental Benefit to a Participant will terminate with the payment made on
the first day of the month in which the Participant dies, unless the form of
payment to the Participant provides for continuation of payments following his
death, in which event payments will continue in accordance with such form.

 

- 8 -



--------------------------------------------------------------------------------

2.3 Preretirement Death Benefit.

 

(a) If a Participant dies prior to the time benefits under this Plan have
commenced, the amount of his Preretirement Death Benefit shall be equal to the
value of his Supplemental Benefit, calculated as if such Participant had
terminated employment on his Normal Retirement Date assuming the Participant’s
future compensation increases five percent (5%) per annum until the
Participant’s Normal Retirement Date. For purposes of calculating the
Preretirement Death Benefit under this paragraph (a), the Participant’s benefit
under the Qualified Plan shall be calculated as if such Participant had
continued to accrue benefits until his Normal Retirement Date assuming his
future compensation increases five percent (5%) per annum until the
Participant’s Normal Retirement Date. Except as otherwise provided in this
paragraph (a), calculation of the Preretirement Death Benefit under this
paragraph (a) shall be performed in accordance with the method described in
Section 2.2 hereof.

 

(b) The Participant’s Preretirement Death Benefit shall be paid to his
Beneficiary. In the event the Participant has not filed a designation of
Beneficiary or has revoked all such designations, or if the Participant’s
designated Beneficiary predeceased him (or having survived him, shall die prior
to complete distribution of the Participant’s Preretirement Death Benefit), the
undistributed portion thereof shall be paid to the executor or administrator of
the estate of the deceased Participant.

 

- 9 -



--------------------------------------------------------------------------------

(c) The amount of the Preretirement Death Benefit, as calculated in paragraph
(a) shall be paid in the form of a 20 year term certain annuity, unless the
Administrator, in its sole discretion, shall designate an alternative form.
Payment of the Preretirement Death Benefit shall commence as soon as
administratively feasible following the Participant’s death.

 

2.4 Disability.

 

(a) Upon the disability of a Participant prior to his Normal Retirement Date, he
shall be entitled to a benefit equal to the Actuarial Equivalent of the
Participant’s Accrued Benefit, calculated as if such Participant had terminated
employment on that date.

 

(b) For purposes of this Section, the term “disability” shall have the same
meaning as in the Qualified Plan.

 

(c) The Participant’s disability benefit as calculated in paragraph (a) shall be
paid in the form of a 20 year term certain annuity, unless the Administrator, in
its sole discretion, shall designate an alternative form. Payment of a
disability benefit shall commence as soon as administratively feasible following
the Participant’s disability.

 

- 10 -



--------------------------------------------------------------------------------

2.5 Benefit Accrual and Vesting.

 

(a) Except as provided in Section 2.1 or paragraph (b) of this Section 2.5, a
Participant shall at all times be 100 percent vested in his Accrued Benefit.

 

(b) Notwithstanding paragraph (a) above, at the sole discretion of the
Administrator, the Participant shall forfeit all rights to the benefits
described in this Plan and the Employer shall have no further obligation
hereunder, if (i) the Participant voluntarily terminates employment with the
Employer prior to the Participant’s Normal Retirement Date (other than on
account of death or disability) and the Participant within three years after
such termination is employed in the same or similar business as that of the
Employer, anywhere within a ten (10) mile radius of any office of the Employer,
which is competitive with the business of the Employer or (ii) the Participant’s
employment with the Employer is terminated for cause as defined in paragraph (c)
below.

 

(c) For purposes of paragraph (b) above, “cause” shall mean acts of willful
malfeasance or gross negligence in a matter of material importance to the
Employer.

 

2.6 Claim Procedure.

 

(a) A Participant or Beneficiary or other person who believes that he is being
denied a benefit to which he is entitled (hereinafter referred to as “Claimant”)
may file a

 

- 11 -



--------------------------------------------------------------------------------

written request for such benefit with the Administrator setting forth his claim.
The request must be addressed to: Administrator of the Supplemental Retirement
Plan, Fidelity Federal Savings Bank of Chicago, 5455 West Belmont Avenue,
Chicago, Illinois 60641.

 

(b) Upon receipt of a claim, the Administrator shall advise the Claimant that a
reply will be forthcoming within 90 days and shall in fact deliver such reply
within such period. However, the Administrator may extend the reply period for
an additional 90 days for reasonable cause. If the claim is denied in whole or
in part, the Administrator will adopt a written opinion using language
calculated to be understood by the Claimant setting forth:

 

  1. the specific reason or reasons for denial,

 

  2. the specific references to pertinent Plan provisions on which the denial is
based,

 

  3. a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation why such material or such
information is necessary,

 

  4. appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, and

 

  5. the time limits for requesting a review under Subsections 2.6(c) and 2.6(d)
below.

 

(c) Within sixty days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Chief Executive
Officer review the determination of the Administrator. Such request must be

 

- 12 -



--------------------------------------------------------------------------------

addressed to: Chief Executive Officer, Fidelity Federal Savings Bank of Chicago,
5455 West Belmont Avenue, Chicago, Illinois 60641. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Chief Executive
Officer. If the Claimant does not request a review of the Administrator’s
determination by the Chief Executive Officer within such sixty-day period, he
shall be barred and estopped from challenging the Administrator’s determination.

 

(d) Within sixty days after the Chief Executive Officer’s receipt of a request
for review, he will review the Administrator’s determination. After considering
all materials presented by the Claimant, the Chief Executive Officer will render
a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent Plan provisions on which the decision is
based. If special circumstances require that the sixty-day time period be
extended, the Chief Executive Officer will so notify the Claimant and will
render the decision as soon as possible but not later than 120 days after
receipt of the request for review.

 

2.7 Arbitration. If the claim procedure in Section 2.6 does not resolve a
controversy or claim under the Plan, such controversy or claim shall be settled
by arbitration in accordance with the laws of the State of Illinois by three

 

- 13 -



--------------------------------------------------------------------------------

arbitrators, one of whom shall be appointed by the Employer, one by the
Participant and the third of whom shall be appointed by the first two
arbitrators. If the first two arbitrators cannot agree on the appointment of a
third arbitrator, then the third arbitrator shall be appointed by the Chief
Judge of the United States Court of Appeals for the Seventh Circuit. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association, except with respect to the selection of arbitrators
which shall be conducted as provided in this Section 2.7. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

 

ARTICLE III

 

CONTRIBUTIONS

 

3.1 Contribution Formula. It is intended that this Plan shall, at all times,
remain an unfunded plan within the meaning of ERISA and Section 402(b) of the
Code. Nevertheless, the Employer may set aside reserves from time to time for
the purpose of using such reserves to pay benefits under the Plan. At no time
shall a Participant or his Beneficiary have any interest in reserves set aside
to pay benefits.

 

ARTICLE IV

 

ADMINISTRATION

 

4.1 Administrator. The Administrator of this Plan shall be a committee, to
consist of the three persons that the Board

 

- 14 -



--------------------------------------------------------------------------------

shall from time to time designate. A decision of a majority of the then
committee members shall govern. In the event that the Board fails to designate a
committee, the Board shall be the Administrator of the Plan. No Participant
shall make any decision or take any action as an Administrator, committee member
or Board member, covering exclusively his own benefits under the Plan.

 

4.2 Duties of the Administrator. The Administrator shall administer this Plan in
accordance with its terms and purposes. The Administrator shall have authority
in its sole discretion to interpret the Plan, to make any necessary rules and
regulations, and to determine benefits under the Plan.

 

ARTICLE V

 

AMENDMENT AND TERMINATION

 

5.1 Amendment and Termination of the Plan. The Board reserves the right to amend
or terminate this Plan at any time for whatever purposes it may deem
appropriate. Notwithstanding the previous sentence, no such amendment or
termination shall result in the forfeiture of Accrued Benefits under the Plan.
Such Accrued Benefits shall be calculated as set forth in Section 2.2 hereof. If
the Board shall amend this Plan to provide for a reduction in benefits payable
hereunder, the benefits accrued at the time such amendment is made shall be
determined without regard to such amendment, by assuming the Participant retires
on the date such amendment is made, and

 

- 15 -



--------------------------------------------------------------------------------

that the benefit is calculated at that time. If the Board shall terminate this
Plan prior to the time a Participant retires, such Participant’s Accrued
Benefits shall be determined by assuming the Participant retires on the date the
termination is effective, and that the Supplemental Benefit is calculated at
that time.

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

6.1 No Creation of Other Rights or Guarantee of Employment. The Employer, in
adopting this Plan, shall not be held to create or vest in any Participant or
any other person any interest, pension or benefits other than the benefits
specifically provided herein. Nothing contained in this Plan shall be construed
as a contract of employment or deemed to give any Participant the right to be
retained in the employ of the Employer or any equity or other interest in the
assets, business or affairs of the Employer.

 

6.2 Benefits. No Participant, Beneficiary, surviving spouse or other person
hereunder shall have an interest in assets of the Employer used to make
contributions or pay benefits, and any such Participant, Beneficiary, surviving
spouse or other person shall have only the rights of a general unsecured
creditor of the Employer with respect to any rights under the Plan. No benefits
under this Plan shall be subject in any manner to anticipation, alienation,
sale, transfer,

 

- 16 -



--------------------------------------------------------------------------------

assignment, pledge, encumbrance or charge, by either a Participant or his
Beneficiary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void. Prior to the time that
distributions are to be made hereunder, the Participants, their spouses,
Beneficiaries, heirs-at-law and legal representatives shall have no right to
receive cash or other things of value from the Employer from or as a result of
this Plan.

 

6.3 Governing Law. The provisions of this Plan shall be construed according to
the laws of the State of Illinois to the extent that such laws are not preempted
by ERISA and regulations thereunder.

 

6.4 Severability. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts of this Plan, but this Plan shall be construed and enforced as if said
illegal or invalid provision had never been included herein.

 

6.5 Notification of Addresses. Each Participant and each Beneficiary shall file
with the Administrator from time to time in writing his post office address and
each change of post office address. Any communication, statement or notice
addressed to the last post office address filed with the Administrator (or if no
such address was filed with the Administrator, then to the last post office
address of the Participant or Beneficiary as shown on the Employer’s records)

 

- 17 -



--------------------------------------------------------------------------------

shall be binding on the Participant and his Beneficiary for all purposes of this
Plan, and neither the Administrator nor the Employer shall be obliged to search
for or ascertain the whereabouts of any Participant or Beneficiary. If the
location of a Participant or Beneficiary is not made known to the Administrator
within three (3) years after the date on which any payment of the Participant’s
Supplemental Benefit may be made, payment may be made as though the Participant
had died at the end of the three-year period. If, within one additional year
after such three-year period has elapsed, or, within three years after the death
of a Participant, the Administrator is unable to locate any Beneficiary of the
Participant, the Employer shall have no further obligation to pay any benefit
hereunder to such Participant or Beneficiary or any other person and such
benefit shall be irrevocably forfeited.

 

6.6 Incapacity. If, in the opinion of the Administrator, a person to whom a
benefit is payable is unable to care for his affairs because of illness,
accident or any other reason, any payment due the person, unless prior claim
therefor shall have been made by a duly qualified guardian or other duly
appointed and qualified representative of such person, may be paid to some
member of the person’s family, or to some party who, in the opinion of the
Administrator, has incurred expense for such person. Any such payment shall be a
payment for the account of such person and shall be a complete discharge of any
liability.

 

- 18 -



--------------------------------------------------------------------------------

6.7 Participant Contributions. There shall be no contributions to the Plan by
Participants.

 

IN WITNESS WHEREOF, this Plan is executed below by the duly appointed officers
of the Employer on this 17th day of OCTOBER, 1989.

 

FIDELITY FEDERAL SAVINGS BANK OF CHICAGO BY:  

/s/ Raymond S. Stolarczyk, Pres. & CEO

   

--------------------------------------------------------------------------------

      BY:  

/s/ Thomas E. Bentel, Exec. VP & COO

   

--------------------------------------------------------------------------------

     

 

WITNESS:

/s/ Lindalee Hansen

--------------------------------------------------------------------------------

DATE:   Oct. 17, 1989

 

- 19 -